NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD MORRIS LEE,                              No. 16-35472

                Petitioner-Appellant,           D.C. No. 2:16-cv-00311-RSL

 v.
                                                MEMORANDUM*
STATE OF WASHINGTON,

                Respondent-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Washington state prisoner Donald Morris Lee appeals pro se from the

district court’s judgment dismissing his “RICO Complaint by a Civilian.” We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal for failure to state a claim under the Racketeer Influenced and Corrupt



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Organizations Act (“RICO”), see Howard v. Am. Online Inc., 208 F.3d 741, 746

(9th Cir. 2000), and we affirm.

      Although Lee’s action was docketed as a 28 U.S.C. § 2241 habeas petition,

Lee is not seeking habeas relief, as the district court noted. Instead, he alleges a

RICO violation premised upon someone allegedly forging a judge’s signature on

orders in his state court proceedings. The district court properly dismissed Lee’s

action because he failed to allege facts sufficient to state a plausible RICO claim.

See Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479, 496 (1985) (elements of

RICO claim); Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro

se pleadings are to be liberally construed, a plaintiff must present factual

allegations sufficient to state a plausible claim for relief).

      All pending motions are denied.

      AFFIRMED.




                                            2                                   16-35472